            Case 3:17-cv-05760-BHS Document 122 Filed 11/14/18 Page 1 of 3

                                                                 Honorable Benjamin H. Settle


 1
 2
 3
 4

 5
 6
 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT TACOMA
 9   HP TUNERS, LLC, a Nevada limited liability           No. 3:17-cv-05760-BHS
10   company,
                                                          NOTICE OF WITHDRAWAL
                          Plaintiff,                      AND SUBSTITUTION OF
11
                                                          COUNSEL
                   v.
12
     KEVIN SYKES-BONNETT and SYKED ECU
13
     TUNING INCORPORATED, a Washington
14   corporation,
                          Defendant.
15
16
            Pursuant to LCR 83.2(b)(1), John E. Whitaker hereby withdraws as Counsel of Record
17
     for Defendants Syked ECU Tuning Incorporated, Kevin Sykes-Bonnett, and John Martinson
18
     (“Defendants”) with immediate effect.
19
            Gregory F. Wesner of Lane Powell PC remains Counsel of Record for Defendants.
20
21
22

23
24
25
26
27


     NOTICE OF WITHDRAWAL
     (3:17-cv-05760-BHS) - 1
           Case 3:17-cv-05760-BHS Document 122 Filed 11/14/18 Page 2 of 3




 1         Dated this 14th Day of November, 2018.

 2
     Withdrawing Counsel                            Counsel for Defendants Syked ECU Tuning
 3                                                  Incorporated, Kevin Sykes-Bonnett, and
 4                                                  John Martinson

 5   s/John Whitaker                                s/Gregory Wesner (with permission)
     John E. Whitaker, WSBA No.:28868               Gregory F. Wesner, WSBA No. 30241
 6   Christensen O'Connor Johnson KindnessPLLC      Lane Powell PC
     1201 Third Avenue, Suite 3600                  1420 Fifth Avenue, Suite 4200
 7   Seattle, WA 98101-3029                         P.O. Box 91302
 8   Telephone: 206.682.8100                        Seattle, WA 98111-9402
     Fax: 206.224.0779                              Telephone: 206-223-7000
 9   E-mail: John.Whitaker@cojk.com                 Facsimile: 206-223-7107
                                                    Email: WesnerG@LanePowell.com
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27


     NOTICE OF WITHDRAWAL
     (3:17-cv-05760-BHS) - 2
            Case 3:17-cv-05760-BHS Document 122 Filed 11/14/18 Page 3 of 3



                                  CERTIFICATE OF SERVICE
 1
 2   I hereby certify that on Wednesday, November 14, 2018, I electronically filed the foregoing
 3   with the Clerk of the Court using the CM/ECF system which will send notification of such
     filing to the following:
 4
     Stephen G. Leatham
 5   HEURLIN, POTTER, JAHN, LEATHAM, HOLTMANN & STOKER, P.S.
     Email: sgl@hpl-law.com
 6
 7   Andrew P. Bleiman
     MARKS & KLEIN
 8   Email: Andrew@marksklein.com
 9
10                                              s/John Whitaker
                                                John E. Whitaker, WSBA No.:28868
11                                              Christensen O'Connor Johnson Kindness PLLC
                                                1201 Third Avenue, Suite 3600
12                                              Seattle, WA 98101-3029
13                                              Telephone: 206.682.8100
                                                Fax: 206.224.0779
14                                              E-mail: John.Whitaker@cojk.com

15
16

17
18
19
20
21
22

23
24
25
26
27


     NOTICE OF WITHDRAWAL
     (3:17-cv-05760-BHS) - 3
